Title: Memorandum of Conversation between Philemon Dickinson and George Hammond, 26 March 1792
From: Hawkins, Benjamin
To: Jefferson, Thomas


          
            26 march
          
          D[ickinson] arrived late laste evening but immediately on his entering the room H[ammond] accosted him, and began in the strain of the festive night?
          D. What progress have you made with J[efferson]?
          H. Not much
          D. I will tell you what, H, it is conjectured here that there is some defect in your powers, and that in consequence the result of your visit here will not be productive of any good.
          H. I have full and ample powers upon my honour.
          D. You have! In the name of heaven what have you been doing, why do you not make some progress in your business, why do you not evacuate the posts.
          H. The loss of our merchants in Virginia have been immense, and owing to the non complyance with the treaty on your part.
          D. I have heard from good authority that you have not shewn the least disposition to prove on your part that you are seriously disposed to accommodate. You have heretofore asked me to be candid, and I will be so. I have observed that you are shy of J. and that you are very intimate with the S[ecretary] of the T[reasury]. It is known that these 2 do not accord well together, and if your negociations are through that quarter I have little confidence in them. I know J. so well, that I  am sure you are to blame. He I am confident is disposed to do what is proper, tho I have never heard a word from him on the subject, and I take it you keep yourself at a distance from him, very improperly.
          H. The S. of the T. is more a man of the world than J. and I like his manners better, and can speak more freely to him. J. is in the Virginia interest and that of the French, and it is his fault that we are at a distance; he prefers writing to conversing and thus it is that we are apart.
          D. I am certain J. is a man of such nice honor that he will not mingle any interest improperly in his negociations, and you mistake him altogether. Your business is with him, and you should apply to him only.
          An interuption but the conversation will this evening revive in the Consul B[ond].
        